EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Claim 1 (currently amended) An electronic device having opposing first and
second faces, a periphery, and an interior, the electronic device comprising:

	a housing having a housing wall at the first face of the electronic device and having peripheral conductive housing structures that run around the periphery, wherein the peripheral conductive housing structures have an interior surface at the interior of the electronic device;

	a display mounted to the peripheral conductive housing structures at the second face of the electronic device;

	a set of apertures in the peripheral conductive housing structures; and

	an antenna module pressed against the interior surface of the peripheral
conductive housing structures, wherein the antenna module comprises:

		a phased antenna array having a set of patch antennas configured to convey radio-frequency signals at a frequency greater than 10 GHz through the set of apertures, wherein each patch antenna in the set of patch antennas is aligned with a respective aperture in the set of apertures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845